
	

116 SRES 319 ATS: Designating the week beginning September 16, 2019, as National Hispanic-Serving Institutions Week.
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 319
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2019
			Mr. Menendez (for himself, Mr. Cornyn, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Casey, Ms. Cortez Masto, Mr. Durbin, Mrs. Feinstein, Ms. Harris, Mr. Heinrich, Mr. Kaine, Ms. Klobuchar, Mrs. Murray, Ms. Rosen, Mr. Rubio, Mr. Sanders, Mr. Udall, Mr. Gardner, and Mr. Braun) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 16, 2019, as National Hispanic-Serving Institutions Week.
	
	
 Whereas Hispanic-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment of at least 25 percent Hispanic students;
 Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping those students attain their full potential through higher education;
 Whereas 523 Hispanic-Serving Institutions operate in the United States; Whereas Hispanic-Serving Institutions represent just over 15 percent of all nonprofit institutions of higher education, yet serve 26.8 percent of all students and 66 percent of all Hispanic students, enrolling 2,066,468 Hispanics;
 Whereas, in September 2019, the number of emerging Hispanic-Serving Institutions, defined as institutions that do not yet meet the threshold of 25 percent Hispanic full-time equivalent enrollment but serve a Hispanic student population of between 15 and 24 percent, stands at 328 institutions operating in 35 States;
 Whereas Hispanic-Serving Institutions are located in 25 States, the District of Columbia, and Puerto Rico, and emerging Hispanic-Serving Institutions are located in 35 States;
 Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving the communities in which the institutions are located;
 Whereas Hispanic-Serving Institutions are leading efforts to increase Hispanic participation in science, technology, engineering, and mathematics (STEM);
 Whereas celebrating the vast contributions of Hispanic-Serving Institutions to the United States strengthens the culture of the United States; and
 Whereas the achievements and goals of Hispanic-Serving Institutions deserve national recognition: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the achievements and goals of Hispanic-Serving Institutions across the United States and in Puerto Rico;
 (2)designates the week beginning September 16, 2019, as National Hispanic-Serving Institutions Week; and (3)calls on the people of the United States and interested groups to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions.
			
